Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 09, 2015

The Court of Appeals hereby passes the following order:

A16E0018. TONYA MARIE SCRUGGS v. ROBERT CHRISTOPHER
    SCRUGGS.

      On November 10, 2015, the trial court entered a final judgment and decree of
divorce in this matter. On December 3, 2015, Respondent Tonya Marie Scruggs filed
an emergency motion seeking an extension of time in which to file a discretionary
application. However, the motion was rejected because it did not append a copy of
the order being appealed as required by Georgia Court of Appeals Rule 40 (b) (2).
On December 8, 2015, Scruggs subsequently refiled her emergency motion with a
copy of the trial court’s order.   The Supreme Court, however, has exclusive
jurisdiction over “[a]ll divorce and alimony cases.” Georgia Constitution of 1983,
Art. VI, Sec. VI, Par. III (6). This emergency motion is therefore TRANSFERRED
to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             12/09/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.